                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

REGINALD PAUL HOOKS,
               Plaintiff,

 v.                                               Case No. 16-CV-414-JFH-KEW


 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,
               Defendant.

                                            ORDER

       Before the Court is the Findings and Recommendation [Dkt. No. 36] of United States

Magistrate Judge Kimberly E. West reviewing Plaintiff’s Motion for Attorney Fees Under 42

U.S.C. § 406(b). Dkt. No. 32.

       Neither party objected to Magistrate Judge West’s Findings and Recommendation within

the 14-day period prescribed by 28 U.S.C. § 636(b)(1)(C) and Federal Rule of Civil Procedure

72(b). Having reviewed the Findings and Recommendation, the Court concurs with Magistrate

Judge West’s recommendation, and accepts and adopts it as the order of the Court. On that basis,

the Court finds that Plaintiff’s Motion for Attorney Fees Under 42 U.S.C. § 406(b) [Dkt. No. 32]

is GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff’s counsel, Gayle Troutman with

Troutman & Troutman, P.C., be awarded fees in the amount of $13,285.50 to be paid by Defendant

directly to counsel from the amount of past due benefits withheld for that purpose.

       IT IS FURTHER ORDERED that Plaintiff’s counsel, Gayle Troutman with Troutman

& Troutman, P.C., is ordered to refund the smaller amount between any EAJA fees already

awarded and the § 406(b) fees awarded in this decision within thirty (30) days of this Order.
DATED this 6th day of July, 2021.

                                        _______________________________
                                        JOHN F. HEIL, III
                                        UNITED STATES DISTRICT JUDGE




                                    2
